Citation Nr: 1205086	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  05-08 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for gastrointestinal (GI) problems, claimed as irritable bowel syndrome (IBS) and gastroesophageal reflex disease (GERD), to include as secondary to service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Navy from September 1943 to April 1946, and from August 1950 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for GI problems.  The Board has twice remanded the issue for additional development.

This is the sole issue remaining on appeal.  The Board granted service connection for PTSD in a December 2007 decision, and the Appeals Management Center (AMC) in Washington, DC, granted service connection for low back and left knee disabilities in April 2010 while processing the Board's remand directives.  In July 2010, the Board denied entitlement to benefits under 38 U.S.C.A. § 1151 for residuals of pacemaker surgery, and in November 2011 the AMC granted entitlement to service connection for diabetes after completing development ordered by the Board.  With respect to these issues, no further question remains for consideration by the Board.

The claim of service connection for a gastrointestinal disorder has been recharacterized to better reflect the evidence of record and allegations of the Veteran.


FINDING OF FACT

Currently diagnosed IBS and GERD are at least as likely as not aggravated by service connected PTSD with dysthymia.


CONCLUSION OF LAW

The criteria for service connection of GI problems have been met.  38 U.S.C.A. §§ 1110, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately aggravated by a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(b).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran alleges that his GI problems are related to (caused or aggravated by) his service connected psychiatric problems; he is currently rated 30 percent disabled for PTSD with dysthymic disorder.  

Service treatment records indicate complaints of and treatment for stomach upset and cramps.  These appear to have resolved without residuals; examination on separation in 1954 was normal.  Although the Veteran reports the onset of chronic GI problems four or five years after service, VA and private treatment records document complaints of GI problems from 1984 forward.  A hiatal hernia, associated with GERD, was diagnosed in 1994.  IBS was also formally diagnosed in this timeframe.  GERD/hiatal hernia and IBS are the current predominant GI diagnoses.

A VA examination was conducted in November 2009.  The claims file was reviewed in conjunction with the examination.  The Veteran's current psychiatric symptoms were noted.  The Veteran stated he felt there was a relationship between such and his GI problems.  He reported noting an association since service, but could not really say whether GI symptoms fluctuated with his emotions.  He felt he was always hot headed.  The examiner stated that it was not possible to "definitively link" PTSD symptoms to the cause of GI complaints.  While he could not identify any studies noting such a link, he did report that the Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV), noted that PTSD may be associated with increased somatic complaints.  The examiner felt it would require speculation to opine regarding a definite link between PTSD and GI problems regarding causation.  He also stated, "It is certainly possible that symptoms of [IBS] could be aggravated by emotional stress...."  He opined that GERD symptoms were related to the hiatal hernia.

In July 2010, the Board remanded the claim for clarification of the medical evidence.  The November 2009 examiner had provided apparently contradictory statements regarding a possible link between GI and psychiatric problems.  Both psychiatric and physical examinations were required.

Such examinations were accomplished in August 2010.  Both examiners were able to review the claims file in conjunction with the examinations.  On digestive systems examination, the doctor noted complaints of abdominal cramping, bloating, and flatulence.  Further, opioid medications for neuropathic pain were causing constipation.  The Veteran had GERD symptoms, particularly at night, but the condition was under "good" control when he did not eat rich foods.  The examiner stressed that he was not a psychologist or psychiatrist, and would defer to the opinions of such on a relationship between a mental disorder and GI problems.  However, while he stated he was unable to locate any literature supporting a finding that PTSD or dysthymia caused IBS, he did quote a study indicating that "psychiatric distress may influence the experience of IBS but does not cause the symptoms...."  He also opined that while stress can increase production of stomach acid, it does not cause regurgitation of such (GERD); he identified the hiatal hernia as the likely cause of reflux.

The mental disorders examiner, who consulted with the November 2009 VA examiner, concluded that PTSD did not cause or exacerbate IBS.  He stated that this was also the now-stated opinion of the November 2009 examiner.  In support of his opinion, he cited the absence of "widely accepted, empirically validated studies or evidence linking PTSD as a causal factor in IBS."  He acknowledged statements that it was "known" that PTSD could exacerbate IBS symptomatology, "but the directionality is simply not there, causative perspective.  [sic]"

All examiners clearly state that psychiatric problems are not a causative factor in IBS.  There are no studies showing, or documentation supporting, such a link  However, the examiners are not nearly so clear regarding the possible role of a mental disorder in aggravating GI problems.  While the words they use indicate such is not a likelihood, the authorities they cite are either silent (psychiatric examination) or flat-out contradictory (digestive examination).  Even with regard to GERD, a condition all acknowledge is due to a nonservice connected hiatal hernia, the medical doctor stated that stress can cause increased acid production; it is the reflux of this which causes the pain of GERD.  Ergo, stress exacerbates the symptoms of GERD, if not its physical mechanism.  

Moreover, the Veteran is service connected for diabetes, which the August 2010 examiner associates with some neuropathic problems.  The examiner also states that medications taken for neuropathic pain are causing GI problems, namely constipation.

At worst, the evidence of record is in equipoise regarding whether service connected PTSD with dysthymia has aggravated GI conditions, including IBS and GERD.  All reasonable doubt must be resolved in favor of the Veteran.  Accordingly, service connection for GI problems based on aggravation is warranted.




ORDER

Service connection for GI problems is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


